Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The faceplate area in claim 3 is undefined.  Here the faceplate can have an inner and outer face area or a total face that are the sum of the two.  How such an area is determined in comparison to the art must be recited in the claim.  Similarly the sole ledge depth and sole return depth in claims 7, 9, and 14 does not recite with respect to what elements the such a depth is to be measured.  Similarly, how one is to measure an interior undercut depth with respect to the other recited elements is not clearly set forth in the claim. The thickness of the sole return in claim 8 and the top rail of claim 11 are not defined.  Here a thickness can be from inside to outside or from face to back.  Further one cannot determine from which point on any element to another such a thickness is to be measured. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 2 4-6 8-10 12 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Westrum et al. 9,211,451.
 As to claim 1, Westrum shows a hollow iron club head 400 in figs. 35-37 where the commonly found elements are considered clearly anticipated and a sole return extending from the faceplate is considered show at 430 where it is welded thereat. A sole ledge rearward of 430 is considered shown in fig. 35 that projects forward mating with the sole return. Further shown is a weight pad 440 proximate the sole and the rear wall such that it overhangs the sole return without contacting it as shown in fig. 35. 
The weight pad 440 is considered to be shown to be separated from the sole return by the sole ledge as called for by claim 2. 
Claim 4 is met where the face is a forged material and the body is cast material (col. 4, ln. 19, 21.). 
Claim 5 is considered met where forged parts have a known higher yield strength.  See https://www.milwaukeeforge.com/forged-vs-cast-whats-the-difference/ by way of example and yield strengths of titanium in the 240ksi range is considered old and well-known as called for by claim 6 and inherent in Westrum. 
Claim 8 is considered met where fig. 35 at 430 is considered to show the sole return having a thickness and the sole ledge having a thickness that are the same. 
Claim 9 is considered met where L1 of the face corresponding to the claimed sole return depth is 5-10mm, or .19- .393 inches, overlapping and meeting the claimed range between 0.2 inches and 0.4 inches.  
Claim 10 is considered shown in fig. 35 where the sole perimeter edge is the only portion of the sole return that contacts the rear body.  
As to clams 12 and 13, the limitations are considered shown as set forth above with respect to claim 1, where the weight pad front wall is angled with respect to the sole as shown in fig. 35. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westrum in view of Wahl 8,088,025.
Westtrum does not appear to discuss or be concerned with surface area of the faceplate as called fir in claim 3. However, such sizes of a faceplate between the claimed range of 5-6 in^2 is considered common and well-known as taught by Wahl in his Table 7 with clubs from 5-5.3 in^2.  To have selected a common size area for the faceplate in Westrum would have been obvious in order to design a club face size that is conventionally known. 
While Westrum does not discuss the size of his sole ledge feature as called for in claims 7 and 14, changes in size have been found obvious.  To have selected a size in the applied art to be between 0.01 inch and 0.20 inch as called for would have been obvious in order to make the size and thickness of the sole larger or small as desired by the design of the club for a particular golfer for its intended purpose.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 15 and 16 are directed to the shape and size of the weight pad.  ‘451 does not discuss each feature in detail, but he does show that the shape of the weight pad with respect to having “different dimensions ad structures (col. 8, ln. 40)  is critical to “optimize center of gravity location” (co. 8, ln. 65)  and allow the sole to flex. To have selected the shape of the weight such that it has a front wall an acute angle is between 30 and 80 degrees and undercut depth is greater than 0.100 inch would have been obvious in order to optimize the design of the club to have the desired center of gravity for a particular golfer for a particular purpose. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westrum in view of Wang et al. 2020/0171362.
With respect to claim 11, Westrum does not discuss the thickness of his top rail 411.  However, hollow hybrid clubs having a thickness less than .06 inches are known as taught by Wang.  To have selected and design the thickness of Westrum to be less than 0.060 inches would have been obvious in order to design a club that had the desired strength and weight properties for a particular golfer for its intended purpose. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westrum 9,211,451 in view of Westrum 8,926,448. 
Claims 17 and 18 is analyzed with respect to the club head elements as set forth above with respect to claims 1 and 2.  ‘451 does not discuss all the possible shapes and sizes for his weight pad and does not discuss a protruding extension. 
 ‘448 teaches a protrusion 84 on the design of his weight pad would reduce the overall weight of the golf club head (col. 5, ln. 48) and place it near the face to position the CG as desired.  As such, to have changed the shape of the ‘451 weight to have included what can be described as an extension protruding forward form the front wall would have been obvious to position the CG as desired and lessen the overall weight of the club. 
Claim 18 is considered fairly taught to be in the area created between the weight pad ‘451 and an inner surface of the sole.  The size measured as an undercut depth as called for in claim 20 is considered to be an obvious matter of design choice to position the CG as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711